Citation Nr: 1512667	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veterans Benefits Management System (VBMS) includes a March 2015 brief, but no other documents.  The Virtual VA file contains documents that are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate VA medical opinion.  In October 2010, the Veteran underwent a VA examination through QTC Medical Services (QTC) for sleep apnea.  The examiner noted that the Veteran had been diagnosed with obstructive sleep apnea and reported that he had had the condition since the mid-1980s.   The examiner also indicated that he had only reviewed the following medical records: an August 2010 letter from Dr. S.G. (initials used to protect privacy), a November 1996 service treatment record, and an August 2010 statement from the Veteran.  Following the examination, the examiner opined that it was less likely as not that the obstructive sleep apnea had its onset while the Veteran was in the military.  In so doing, he noted that the Veteran had mentioned waking up in the middle of the night during his separation examination, but also observed that the physician did not document or comment on it.  He also relied on the fact that there were no sleep studies performed in service and no mention of any medical evaluation or treatment from 1997 to 2010.  The examiner further stated that the Veteran's obesity was a significant contributing factor.

The Board finds the October 2010 VA medical opinion is inadequate because it was based on an inaccurate medical history and not all of the pertinent evidence of record appears to have been reviewed.  In this regard, the Board notes that there was an April 2004 private sleep study at which time the Veteran was diagnosed with severe obstructive sleep apnea.  There were also private treatment records dated in 2009 pertaining to sleep apnea.  Thus, there was medical evidence dated between 1997 and 2010, yet the examiner relied on the fact that there was no evaluation or treatment during that time period.  Moreover, the lay statements of the Veteran and his wife reporting that he had sleep apnea symptoms since separation from service were not taken into consideration by the examiner.  As a result, an additional VA medical opinion should be obtained to determine whether the Veteran's current sleep apnea disorder began in service or is otherwise related to complaints of symptomatology during military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The AOJ should refer the Veteran's claims file to the October 2010 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current sleep apnea. An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should specifically consider the lay statements attesting to symptomatology since service, as well as the April 2004 private sleep study.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current obstructive sleep apnea disorder manifested in or is otherwise related to his military service, to include any symptomatology therein (such as waking up in the middle of the night).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




